C.CAN/o.PP-0fe2CH$

                             cou£T op ctei/Yii/v/AL APPEALS
                                 A/STlN.TSC/tf
                                                                                                 -0

                                jSttytotojaiM                      otl^noir
       FILED IN               TW Stak of Texgs                  >*s\   .- • ^.'-fc-iv*:.   !-'



COURT OF CRIMINALAPPEALS
                           &0.to_%J_RQ.jW±Um&JlC.L
      CCT os zs:5           Trj r^ n/q, HZ7052
    Abel Acosta, Clerk         KexflC Cov/jrjjLv

                    iffilULElJLfcJl^^


        JILJUEJiMtefcE^^



              •a h 4m CouA <£• CU^y of Mims. Ihl S^potf Wbflf,
        (V-fiWier Mil skou ik CflvH- ml feiiQWiViA

                                         i.

             Pe-ViW^rs (Wiouj address i^av ar4ol(owi:

                                     sowns7
                                     HI FJnoCou^y Pdtwhfti walfy Aiwx
                                    JMLMonJam
                                  _El (U^ttJM
Keffao/ier no longer resides of said otfaress.
                                 71

    re-ti Wnfrs CMmn\ address Ll or lollop '•

                           JKWiM)io_flM.
                             Qjc
                          jraim..MoiirnL
                           ]ok W. Klricllefen
                           13055 f/vi %2Z
                          J.biJM.evI&x^_Jlfc.0i

  OltOLL          tAHiliflfi   aadrm is etydlvz.               ^
                         •*
                               J^fdC.

                                                                       jint-ih
                                                                          UtHJLL

ttokyp. ^jfcgp. k wofrtj -Vlag. Courf" of hi5 fl         of ac/cfrgn

                                   l^&iUL^
                                   P6U\^/m^ \)Mn.
                                      v)~\(kw\ln was, fro se
                                   TKlCT'tDMn.^l°i77?r



                                   -AkiWt^lwsiJSM
                               '[2 of ?T